     Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 1 of 18 - Page ID#: 1



                             UNITED STATES DISTRICT
                          EASTERN DISTRICT OF KENTUCKY
                               LEXINGTON DIVISION

                                ELECTRONICALLY FILED

__________________________________________
                                                  )
NICHOLAS STOVER                                   )
     3966 Lauren Way                              )
     Lexington, Kentucky 40517                    )
                                                  )
              PLAINTIFF                           )
                                                  )
v.                                                )
                                                  )
                                                  )
AMAZON.COM, LLC                                   )
    410 Terry Avenue North                        )       COMPLAINT AND DEMAND
    Seattle, Washington 98109                     )       FOR JURY TRIAL
                                                  )
              Serve:                              )
              Kentucky Secretary of State         )
              Agent for AMAZON.COM, LLC           ) Civil Action No. ____________________
              700 Capital Avenue, Suite 152       )
              Frankfort, KY 40601                 )
                                                  )
and                                               )
                                                  )
AMZN WACS LLC                                     )
    410 Terry Avenue North                        )
    Seattle, Washington 98109                     )
                                                  )
              Serve:                              )
              Kentucky Secretary of State         )
              Agent for AMZN WACS LLC             )
              700 Capital Avenue, Suite 152       )
              Frankfort, KY 40601                 )
                                                  )
and                                               )
                                                  )
                                                  )
                                                  )




                                              1
     Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 2 of 18 - Page ID#: 2




AMAZON.COM, INC.                          )
    410 Terry Avenue North                )
    Seattle, Washington 98109             )
                                          )
            Serve:                        )
            Corporation Service Company   )
            251 Little Falls Drive        )
            Wilmington, DE 19808          )
                                          )
                                          )
            DEFENDANTS                    )
__________________________________________)


                                      * * * * * * * *

        Plaintiff NICHOLAS STOVER (“Mr. Stover”), for his complaint, by counsel, alleges as

follows:

                                        INTRODUCTION

1.      This is an action seeking remedy for disability discrimination in violation of the Americans

with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., and the Kentucky Civil Rights Act,

KRS Chapter 344, arising from (1) the failure of defendants to provide reasonable

accommodations for Mr. Stover’s disability during his employment as Amazon Customer Services

associate in Winchester, Kentucky, and (2) the wrongful termination of Mr. Stover’s employment

by defendants from that position on December 21, 2017, by reason of disability.

              JURISDICTION, VENUE AND PROCEDURAL REQUIREMENTS

2.      Pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction over this civil action,

which brings claims under 42 U.S.C. § 12101 et seq. This Court has supplemental jurisdiction of

the Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367(a), as the claims are so related to

claims within the Court’s original jurisdiction that they form part of the same case or controversy



                                                 2
     Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 3 of 18 - Page ID#: 3



under Article III of the United States Constitution. Venue is proper in this Court pursuant to 28

U.S.C. § 1391(b)(2) because a substantial part of the events or omissions giving rise to this action

occurred within this judicial district, specifically, in Winchester, Clark County, Kentucky.

3.      Plaintiff filed a timely charge of employment discrimination with the Equal Employment

Opportunity Commission (“EEOC”) and brings this action within ninety (90) days of the receipt

of a Notice of Right To Sue, issued by the EEOC on November 20, 2018, and received by Mr.

Stover on November 24, 2018, a true and accurate copy of which is attached hereto as Exhibit 1.

                                             PARTIES

4.      Plaintiff, Mr. Stover, is a resident of Fayette County, Kentucky, and at all times relevant to

this action was an employee of the Amazon Customer Service facility (the “call center”) at 1919

Rolling Hills Lane, Winchester, Kentucky 40391.

5.      Upon information and belief, Defendant AMAZON.COM, LLC is a foreign limited

liability company organized in the state of Delaware and registered to do business in Kentucky

during all times relevant to this action. Throughout all events giving rise to this action, to and

including the present, AMAZON.COM, LLC maintained its principal office at 410 Terry Avenue

North, Seattle, Washington 98109. On January 17, 2018, AMAZON.COM, LLC filed with the

Kentucky Secretary of State its certificate of withdrawal as a foreign business entity in Kentucky

and appointing the Kentucky Secretary of State as agent for service of process in any proceeding

based on a cause of action arising during the time it was authorized to transact business in the

Commonwealth. Upon information and belief, during all times relevant to the events herein,

AMAZON.COM, LLC was owner and operator controlling the Amazon Customer Service facility

at 1919 Rolling Hills Lane, Winchester, Kentucky 40391.




                                                  3
     Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 4 of 18 - Page ID#: 4



6.      Upon information and belief, Defendant AMAZON.COM, INC. is a corporation organized

in the state of Delaware. Throughout all events giving rise to this action, to and including the

present, AMAZON.COM, INC. maintained its principal office at 410 Terry Avenue North, Seattle,

Washington 98109. Upon information and belief, during all times relevant to the events herein,

AMAZON.COM, INC. was owner and operator controlling the Amazon Customer Service facility

at 1919 Rolling Hills Lane, Winchester, Kentucky 40391.

7.      Upon information and belief, Defendant AMZN WACS LLC is a subsidiary or affiliate of

AMAZON.COM, LLC and AMAZON.COM, INC. and was the employer of Nicholas Stover.

AMZN WACS LLC is a foreign limited liability company organized in the state of Delaware and

registered to do business in Kentucky during all times relevant to this action. AMZN WACS LLC

was initially registered and authorized to transact business in Kentucky as a for-profit corporation,

AMZN WACS, Inc., on July 6, 2011. The entity reported to the Kentucky Secretary of State its

conversion to AMZN WACS LLC, a limited liability company, on October 7, 2015. On January

10, 2019, AMZN WACS LLC filed with the Kentucky Secretary of State its certificate of

withdrawal as a foreign business entity in Kentucky, appointing the Kentucky Secretary of State

as agent for service of process in any proceeding based on a cause of action arising during the time

it was authorized to transact business in the Commonwealth, and stating its current address as 410

Terry Avenue North, Seattle, Washington 98109.

                                              FACTS

8.      Upon information and belief, the three Amazon entities named as defendants herein (the

“Amazon defendants” or “Amazon”) in 2016 and 2017 were engaged in the business of operating

the Winchester call center facility at 1919 Rolling Hills Lane in Clark County, Kentucky.




                                                 4
     Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 5 of 18 - Page ID#: 5



9.      AMAZON.COM, LLC is an “employer” within the meaning of the ADA and KRS Chapter

344.

10.     AMAZON.COM, INC. is an “employer” within the meaning of the ADA and KRS Chapter

344.

11.     AMZN WACS LLC is an “employer” within the meaning of the ADA and KRS Chapter

344.

12.     Mr. Stover is an “employee” and a “qualified individual” within the meaning of the ADA

and KRS Chapter 344.

13.     On November 14, 2016, Mr. Stover began working at the Winchester call center, where

approximately 900 people were employed. As a “customer service associate,” his duties involved

answering telephones and assisting customers with such issues as providing refunds, information

on items for sale, returns, exchanges, locating packages, and Amazon Web site issues.

14.     In the application process for that job, and during his job-training period, Mr. Stover

proactively informed the Amazon defendants that he suffers from Crohn’s disease, an

inflammatory bowel condition that can be both painful and debilitating and that can lead to life-

threatening complications.

15.     Episodes of symptoms of Crohn’s disease can occur without warning and can require

urgent response, including the immediate need for bathroom facilities. The Amazon defendants

were fully informed of this before they employed Mr. Stover.

16.     Nevertheless, prior to hiring Mr. Stover, the Amazon defendants did not inform him of

their unyielding and inhuman policies governing bathroom access.

17.      Upon information and belief, the typical call center employee is present in the facility for

nine hours per work day.       During that time, the employee will have three pre-designated



                                                  5
   Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 6 of 18 - Page ID#: 6



opportunities to leave his or her work station. Those are: (1) a 15-minute break between the start

of the shift and the meal hour, (2) a one-hour break for a meal, and (3) a second 15-minute break

between the meal hour and the end of the shift. Those three work-break events are scheduled by

the Amazon defendants in advance for specific times for each employee and the employee is not

free to alter that schedule.

18.     In addition to those three daily breaks, the Amazon employee has permissible, unscheduled

personal time he or she may take away from the work station. However, that unscheduled personal

time has severe limits of no more than 10 minutes per shift and no more than 20 minutes per week.

In other words, if the employee needs to use this personal time for a bathroom break, the employee

is subject to disciplinary action if he or she is away for more than 10 minutes. Moreover, if the

employee uses 10 minutes of personal time for a bathroom break on Monday and 10 minutes of

personal time for a bathroom break on Tuesday, the employee is out of personal time options for

Wednesday, Thursday and Friday. On those days, the employee’s bathroom breaks must occur

during the scheduled break times and meal time. Any more time taken beyond that on those three

days will subject the employee to reprimand and other disciplinary possibilities.

19.     Mr. Stover had many occasions when the exigencies of Crohn’s disease commanded more

bathroom time than he was allotted by the Amazon defendants’ draconian restrictions. Because

of this, a process of continuous reprimands of him by the defendants began. This persisted from

the early days of his employment and endured until his eventual termination.

20.     In March 2017, Mr. Stover and his physician, Dr. Stephen P. Schindler, of Colorectal

Surgical and Gastroenterology Associates in Lexington, Ky., submitted a written request for an

accommodation by the Amazon defendants. Accommodation Form, attached hereto as Exhibit 2.




                                                6
   Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 7 of 18 - Page ID#: 7



21.    This request was made on an Amazon “Accommodation Request” form and through a

separate letter from Dr. Schindler. On the form, Amazon asked, “Does the employee have a

medical situation (physical or mental impairment)?” Dr. Schindler checked the “Yes” box. Id.

The form then asked, “Is the impairment long-term or permanent?” Dr. Schindler checked the

“Permanent” box and wrote beside that, “Crohn’s.” Id.

22.    On the form, Amazon also asked, “What is the impairment?” Dr. Schindler wrote, “Can

have diarrhea. Can work full time but needs access to bathroom facility.” Id.

23.    On the form, Amazon also asked, “What general difficulties and restrictions, including

nature and severity, is the employee experiencing as a result of the impairment?” Dr. Schindler

replied, “Diarrhea, abdominal pain.” Id.

24.    On the form, Amazon also asked, “What limitation(s) is/are interfering with the job

performance?” Dr. Schindler wrote, “Must have bathroom facility readily available.” Id.

25.    The defendants thereafter failed to interact with Mr. Stover in good faith, in violation of its

duty under 29 C.F.R. § 1630.2(o)(3). The Amazon defendants did not provide Mr. Stover with

any options for unscheduled or emergency bathroom breaks; they did not offer any work structure

that would afford him bathroom time beyond that amount of time provided for all other employees;

and they did not offer to move his work station to the proximity of a bathroom. His work station

remained where it was before the request, a one- to two-minute walk from the nearest bathroom.

26.    The defendants thus failed to provide reasonable accommodations for Mr. Stover. An

officer then in the Human Resources office of the Winchester call center, Palak Patel, told Mr.

Stover that if the center were to make accommodation for his bathroom needs, then “we’d have to

do it for everyone.” This is direct evidence of disability discrimination.




                                                 7
  Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 8 of 18 - Page ID#: 8



27.    Mr. Stover at this time also was coping with a second difficulty arising from medication

that he was taking to treat his Crohn’s disease. During 2017, Mr. Stover was receiving infusions

of the medicine ENTYVIO once every eight weeks. ENTYVIO is administered intravenously in

the treatment of moderate to severe Crohn’s disease when other Crohn’s disease medications have

not worked. Infusions take about 30 minutes to complete, and can leave a patient fatigued,

nauseous and in pain, among other common side effects.

28.    The infusions typically left Mr. Stover feeling ill for an entire day, making him nauseous

and groggy. Yet, he would proceed to work his 2-to-11 p.m. shift at the Amazon call center.

29.    Mr. Stover did not get to pick the days he would have ENTYVIO infusions. The infusion

schedule was fixed by medical office personnel.

30.    As a result, Mr. Stover sought a schedule accommodation from Amazon that would permit

him to be off work on the rare days – roughly once every 56 days – when he would have to receive

ENTYVIO infusions.

31.    In April 2017, Mr. Stover submitted another Amazon human resources form – the third

time he had submitted a request for a bathroom accommodation – and this time he also asked for

a work schedule accommodation once every eight weeks. Human Resources COF Form, attached

as Exhibit 3. On this April 2017 form, Amazon asked, “Describe how your injury/illness is

impacting your ability to perform work.” Id. Mr. Stover replied, “Impacts my work as I require

more breaks for bathroom use. I will also need to miss work or take time off for flare ups and to

receive medication through infusion.” Id.

32.    The defendants declined to grant Mr. Stover a schedule accommodation also.

33.    Despite these difficulties, Mr. Stover was proving himself to be a valuable employee – and

Amazon plainly valued him. On or about February 21, 2017, after he had been on the job just



                                                  8
   Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 9 of 18 - Page ID#: 9



three months, Mr. Stover earned a pay raise and a promotion to an employee team it calls “Search

and Rescue.”

34.    The Search and Rescue team fields the most difficult customer problems and complaints.

For example, if an Amazon customer had called the call center about a problem more than four

times in 24 hours or emailed or messaged more than seven times in 48 hours, that customer was

sent to Search and Rescue for help. In that position, Mr. Stover was among the employees who

were tasked with dealing with some of the most difficult customer problems – and challenged to

apply creative and dynamic problem-solving to often-intractable situations.

35.    Yet, throughout the summer and fall of 2017, Mr. Stover endured constant reprimands. His

supervisor during that time, Michelle Nemeth, accused Mr. Stover in writing of using “too much

personal time” and later told him orally that he was engaging in “time theft” from Amazon because

of excessive “bathroom breaks.” This is direct evidence of disability discrimination.

36.    In sum, Mr. Stover was open, honest and frank with the Amazon defendants before he was

hired, fully informing them of his Crohn’s disease. In return, the defendants concealed from him

the call center’s unbending break-time policy and its harsh 20-minutes-per-week personal time

policy prior to employing him, and then used those policies that it hid from him to persistently

reprimand and discipline him, and ultimately to terminate him.

37.    On December 21, 2017, the defendants delivered an “involuntary termination” letter to Mr.

Stover. It cites no grounds for the termination. However, his supervisor, Ms. Nemeth, told Mr.

Stover that the reason for his firing was “time theft.”

38.    Harms suffered by Mr. Stover because of this termination include, but are not limited to,

anxiety, distress, depression, severe headaches, other physical pain, and a general worsening of

the symptoms of Chron’s disease. With the loss of income and the loss of his medical coverage



                                                  9
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 10 of 18 - Page ID#: 10



caused by his termination, Mr. Stover permanently lost the ability to continue ENTYVIO

treatments, because having been once stopped, the drug cannot be restarted. In the immediate

aftermath, the loss of treatment with ENTYVIO caused his Chron’s disease to worsen. Going

forward, he is permanently deprived of a significant option in the long-term treatment of his

disease.

                            FIRST CAUSE OF ACTION
      FAILURE TO PROVIDE A REASONABLE ACCOMMODATION IN THE FORM OF
        BATHROOM BREAKS AS NECESSITATED BY DEFENDANT’S DISABILITY
                     IN VIOLATION OF 42 U.S.C. § 12101 et seq.

39.     All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 39.

40.     Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. 42 U.S.C. § 12102(1)-(2).

41.     Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

42.     Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability.

43.     Mr. Stover and his physician repeatedly informed defendants of Mr. Stover’s disability and

repeatedly requested formally and in writing a reasonable accommodation to permit Mr. Stover to

have bathroom facility access as required by his disability.

44.     The requested accommodation – time for Mr. Stover to use bathroom facilities but only to

the extent that his disability required it, without fear of reprimand or other disciplinary action –

                                                 10
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 11 of 18 - Page ID#: 11



would have enabled Mr. Stover to work more productively, to the benefit of defendants, and

providing such time would not have posed an undue hardship on Amazon.

45.       The defendants failed to provide any accommodation in the form of permission for

unscheduled bathroom breaks as necessitated by his disease, in the form of relocation of his work

space to the proximity of a bathroom, or any other form of accommodation.

46.       Accordingly, the defendants harmed Mr. Stover by failing to provide him with a reasonable

accommodation for bathroom breaks, all in violation of the Americans with Disabilities Act, 42

U.S.C. § 12101 et seq.

47.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.

                             SECOND CAUSE OF ACTION
               FAILURE TO PROVIDE A REASONABLE ACCOMMODATION
           IN THE FORM OF SCHEDULING ADJUSTMENT ONCE EVERY 56 DAYS
                       IN VIOLATION OF 42 U.S.C. § 12101 et seq.

48.       All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 48.

49.       Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. 42 U.S.C. 12102(1)-(2).

50.       Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

51.       Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability.

                                                   11
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 12 of 18 - Page ID#: 12



52.       Mr. Stover and his physician formally and in writing requested accommodation in his shift

scheduling to permit Mr. Stover to receive infusions of ENTYVIO one day every eight weeks

without having to then go to work at the call center in an ill and debilitated condition.

53.       The requested accommodation – a minor scheduling adjustment once approximately every

56 days to permit Mr. Stover to receive ENTYVIO infusions, without fear of reprimand or other

disciplinary action and without being required to work while ill – would have enabled Mr. Stover

to work more productively, to the benefit of defendants, and would not have posed an undue

hardship on Amazon.

54.       The defendants failed to provide any accommodation in the form of altered work schedule

to accommodate such infusions.

55.       Accordingly, the defendants harmed Mr. Stover by failing to provide him with a reasonable

accommodation in his work shift assignments, all in violation of the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq.

56.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.

                        THIRD CAUSE OF ACTION
      WRONGFUL TERMINATION BY REASON OF DISABILITY DISCRIMINATION
                  IN VIOLATION OF 42 U.S.C. § 12101 et seq.

57.       All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 57.

58.       Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. 42 U.S.C. 12102(1)-(2).




                                                   12
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 13 of 18 - Page ID#: 13



59.       Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

60.       Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability, even though defendants were fully aware of the cause of Mr.

Stover’s absences from his work station.

61.       Ultimately, defendants terminated Mr. Stover on December 21, 2017, telling him that his

firing was because of “time theft,” when in fact defendants knew Mr. Stover had a disability and

no control over his needs for bathroom time and periodic infusions of medication. Accordingly,

the defendants harmed Mr. Stover by wrongfully terminating him by reason of disability

discrimination, all in violation of the Americans with Disabilities Act, 42 § U.S.C. § 12101 et seq.

62.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.

                          FOURTH CAUSE OF ACTION
      FAILURE TO PROVIDE A REASONABLE ACCOMMODATION IN THE FORM OF
        BATHROOM BREAKS AS NECESSITATED BY DEFENDANT’S DISABILITY
                      IN VIOLATION OF KRS CHAPTER 344

63.       All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 63.

64.       Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. KRS 344.010(4)(a).

65.       Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

                                                   13
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 14 of 18 - Page ID#: 14



quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

66.       Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability.

67.       Mr. Stover and his physician repeatedly informed defendants of Mr. Stover’s disability and

repeatedly requested formally and in writing a reasonable accommodation to permit Mr. Stover to

have bathroom facility access as required by his disability.

68.       The requested accommodation – time for Mr. Stover to use bathroom facilities but only to

the extent that his disability required it, without fear of reprimand or other disciplinary action –

would have enabled Mr. Stover to work more productively, to the benefit of defendants, and

providing such time would not have posed an undue hardship on Amazon.

69.       The defendants failed to provide any accommodation in the form of permission for

unscheduled bathroom breaks as necessitated by his disease, in the form of relocation of his work

space to the proximity of a bathroom, or any other form of accommodation.

70.       Accordingly, the defendants harmed Mr. Stover by failing to provide him with a reasonable

accommodation for bathroom breaks, all in violation of the Kentucky Civil Rights Act, KRS

Chapter 344.

71.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.

                             FIFTH CAUSE OF ACTION
               FAILURE TO PROVIDE A REASONABLE ACCOMMODATION
           IN THE FORM OF SCHEDULING ADJUSTMENT ONCE EVERY 56 DAYS
                        IN VIOLATION OF KRS CHAPTER 344

72.       All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 72.

                                                   14
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 15 of 18 - Page ID#: 15



73.       Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. KRS 344.010(4)(a).

74.       Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

75.       Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability.

76.       Mr. Stover and his physician formally and in writing requested accommodation in his shift

scheduling to permit Mr. Stover to receive infusions of ENTYVIO one day every eight weeks

without having to then go to work at the call center in an ill and debilitated condition.

77.       The requested accommodation – a minor scheduling adjustment once approximately every

56 days to permit Mr. Stover to receive ENTYVIO infusions, without fear of reprimand or other

disciplinary action and without being required to work while ill – would have enabled Mr. Stover

to work more productively, to the benefit of defendants, and would not have posed an undue

hardship on Amazon.

78.       The defendants failed to provide any accommodation in the form of altered work schedule

to accommodate such infusions, all in violation of the Kentucky Civil Rights Act, KRS Chapter

344.

79.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.




                                                   15
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 16 of 18 - Page ID#: 16



                        SIXTH CAUSE OF ACTION
      WRONGFUL TERMINATION BY REASON OF DISABILITY DISCRIMINATION
                   IN VIOLATION OF KRS CHAPTER 344

80.       All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 80.

81.       Mr. Stover, as a Crohn’s disease patient, has a physical impairment that substantially limits

one or more major life activities, including but not limited to the operation of digestive and bowel

functions. KRS 344.010(4)(a).

82.       Mr. Stover was qualified for the position he held and was able to perform its essential

functions, with or without a reasonable accommodation, as evidenced by, among other things, his

quick pay raise and promotion to challenging and sensitive work on the Search and Rescue team,

and his success at his job.

83.       Mr. Stover was repeatedly and persistently subjected to reprimands and other job action

solely because of his disability, even though defendants were fully aware of the cause of Mr.

Stover’s absences from his work station.

84.       Ultimately, defendants terminated Mr. Stover on December 21, 2017, telling him that his

firing was because of “time theft,” when in fact defendants knew Mr. Stover had a disability and

no control over his needs for bathroom time and periodic infusions of medication.

85.       Accordingly, the defendants harmed Mr. Stover by wrongfully terminating him by reason

of disability discrimination, all in violation of the Kentucky Civil Rights Act, KRS Chapter 344.

86.       As a result of these violations, Mr. Stover was damaged in an amount to be determined by

a jury.




                                                   16
 Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 17 of 18 - Page ID#: 17



                             RECOVERY OF ATTORNEYS’ FEES

87.    All preceding paragraphs of this complaint are incorporated here as if fully set forth in this

paragraph 87.

88.    Mr. Stover is entitled to recover his attorneys’ fees and costs pursuant to the provisions of

the ADA, 42 U.S.C. § 12205, and the Kentucky Civil Rights Act, KRS 344.450.

                                    JURY TRIAL DEMAND

       The plaintiff hereby demands a trial by jury on all issues so triable.

                                     PRAYER FOR RELIEF

       WHEREAS, Plaintiff Nicholas Stover prays that this Court enter judgment against the

defendants AMAZON.COM, LLC , AMZN WACS LLC and AMAZON.COM, Inc., on all claims

asserted herein and ordering the defendants to pay Mr. Stover as follows:

       (1) Compensatory damages of at least $3 million, including compensation for, among other

           injury, lost past and future lost wages and the significant amplification of the symptoms

           of his disease due to the stress inflicted upon him while he occupied his job and due to

           his ultimate termination, including but not limited to anxiety, depression, weight loss,

           migraine headaches, and the permanent medical inability to resume certain medications

           that help control his disease:

       (2) Punitive damages such as a jury may award to punish and deter such future unlawful

           conduct;

       (3) Costs, including reasonable attorneys’ fees;

       (4) All statutory remedies provided by the ADA and KRS Chapter 344;

       (5) Statutory interest on all monetary damage awards, verdicts or judgments; and

       (6) All other such relief as the Court may deem proper.



                                                17
Case: 5:19-cv-00054-JMH Doc #: 1 Filed: 02/15/19 Page: 18 of 18 - Page ID#: 18




                       Respectfully submitted,



                       _/s James L. Adams_____________________
                       Bart L. Greenwald
                       James L. Adams
                       Duncan Galloway Egan Greenwald, PLLC
                       9625 Ormsby Station Road
                       Louisville, KY 40223
                       bgreenwald@dgeglaw.com
                       jadams@dgeglaw.com
                       Office (502) 614-6970
                       Fax (502) 614-6980
                       Counsel for Plaintiff Nicholas Stover




                                        18
